DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Specification
2. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3. Claim [2] objected to because of the following informalities:   in line 1 the limitation reciting “the signal” is meant to be “ a signal”. Appropriate correction is required.

4. Claim [10]   objected to because of the following informalities:  in line 2 the limitation reciting “the device” is meant to be “the display module”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

5. Claim(s) [1-2] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Tsai (US. 2002/01011173).

Re Claim [1], Tsai discloses   a display apparatus (500 fig. 5) comprising: a display module (see fig. 5); a housing accommodating the display module (thee fig. 5 , the enclosure of the display as depicted in fig. 5); a transparent substrate disposed on a front surface of the display module and installed in the housing (see 0029, the glass substrate of the display as depicted  fig. 5); a transmitter disposed on one end of the transparent substrate and generating light (see ¶0029, t first, the signal transmitter 520 [ the signal 501 transmitted by the transmitter 520 as described in the text of ¶0029]); a receiver installed on the other end of the transparent substrate to face the transmitter in a first direction, and receiving the light emitted from the transmitter (see ¶0029, the signal receiver 522 may detect whether the detecting signal S501); and a control unit (see 510 fig. 5) driving the display module, and determining whether the transparent substrate is damaged based on a signal received from the receiver (see ¶0029,  If the detecting signal S501 does not exist, the detecting wires L1 and L2 might be broken due to cracks of the glass substrate. At that time, the signal receiver 522 will send a notifying signal BRK to the control circuit 510. After receiving the notifying signal BRK via the wire 502, the control circuit 510 interrupts the bias applied between the sustaining electrodes X' and the scanning electrodes Y' so as to stop the discharge operation in the pixels 10. Further, the control circuit 510 can also stop the operations of the sustain driver 514 and the scan driver 512, and turn off the power supply PS of the PDP).

Re Claim [2] Tsai further discloses , wherein the signal of the light passes through the transparent substrate in the first direction and is received by the receiver or passes through between the transparent substrate and the display module and is received by the receiver (see 520 501, 522 fig. 5 and ¶0029, At first, the signal transmitter 520 sends a specified signal S501 via the detecting wires L1, L2 and then the signal receiver 522 may detect whether the detecting signal S501 exist or not).

                                         Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claim [10]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US. 2002/01011173) in view of (JP-h11352070) hereinafter jp-2070.

Re  claim 10, Tsai doesn’t seem to explicitly discloses wherein a camera periodically photographing an exterior of the device; and a storage unit recording an image photographed by the camera.
 Nonetheless in the same field of endeavor jp-2070 discloses a display inspection device (see fig. 12.). Jp-2070 further discloses a camera periodically photographing an exterior of the device; and a storage unit recording an image photographed by the camera (see the attached translation ¶0013,  . By photographing the surface of the object to be inspected, for example,
the inspection can be automated. In addition, since the captured video can be stored, it is not necessary to perform the inspection at the same time as the imaging, and the inspection can be performed using the video stored after the imaging).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Tsai before the effective filling date of the claimed invention by the teachings of JP2070 since this would allow to inspect the display using the stored video image, since this would enhance usability.

                                            Allowable Subject Matter
7. Claims [3-9 and 11-13] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                              Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698